The petition having been filed and served in the above-entitled case, praying for compensation for injury to the petitioner’s left forearm in the .course of his employment by the respondent, and the answer having been duly filed by the respondent, and an agreement by compromise having been entered into between Attorney William Krueger, representing the petitioner, and Attorney Richard W. Baker, representing the respondent, the deputy commissioner was asked to approve this compromise and enter an award on the same.
T, therefore, find that the petitioner, in accordance with the compromise, is entitled to temporary compensation for a period of seven and three-sevenths weeks a.t the rate of $16.33 a week, five weeks of which have already been paid; that the petitioner is further entitled to permanent disability based upon thirty per cent, loss of use of the left hand; that William Krueger, attorney for the petitioner, is entitled to a counsel fee of $35, to be paid by the respondent.
It has further been determined and agreed that it is for the best interests of all the parties hereto that compensation be paid in a lump sum.
*924It is therefore on this 19th clay of September, 1924, ordered that judgment be entered in favor of the petitioner for seven and three-sevenths weeks’ temporary compensation at the rate of $16.33 a week, five weeks of which have already been paid, and forty-five weeks’ permanent compensation based on thirty per cent, loss of ns of the left hand at the same rate, such compensation to be paid in a lump sum less the statutory discount of five per cent, for interest, and the respondent is further ordered to pay to the attorney for the petitioner a counsel fee of $35.
William B. MoMichael,

Referee.